Case 16-30400-acs            Doc 82       Filed 03/01/21           Entered 03/01/21 10:01:20               Page 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF KENTUCKY


IN RE:                                                              CASE NO. 16-30400
                                                                    CHAPTER 13
KATHY A. FRANCIS


          DEBTOR                                                    NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, William W.
Lawrence files this Notice of Final Cure Payment. The amount required to cure the default in the claim
listed below has been paid in full.

Name of Creditor: SN SERVICING




Final Cure Amount

Court       Account                                     Claim                 Claim                 Amount
Claim #     Number                                      Asserted              Allowed               Paid

            1617                                        $0.00                 $3,600.05             $0.00

Total Amount Paid by Trustee                                                                        $0.00



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                     X Direct by the Debtor




Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 16-30400-acs           Doc 82       Filed 03/01/21         Entered 03/01/21 10:01:20              Page 2 of 2



                                                                                                CASE NO. 16-30400



                                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 1st day of March 2021.


KATHY A. FRANCIS, 7902 WILLOW GREEN WAY, LOUISVILLE, KY 40291


ELECTRONIC SERVICE - MARC LEVY ATTY, 440 S 7TH ST STE 200, LOUISVILLE, KY
40203-1967


SN SERVICING, 323 5TH ST., EUREKA, CA 95501


ELECTRONIC SERVICE - United States Trustee


Date: 3/1/2021                                                      /s/ William W. Lawrence
                                                                    William W. Lawrence
                                                                    Chapter 13 Trustee
                                                                    200 S. Seventh Street, Suite 310
                                                                    Louisville, KY 40202
